DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  “patter” should read - -pattern- -.  
Claims 10, 12 and 23 are objected to because of the following informalities:  “the torque-transmitting surfaces” should read - -the torque-transmitting radial surfaces- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims B, Ba, 15-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
To the extent best understood, it appears the applicant has attempted to have a claim B between claims 6 and 7 and a claim Ba between claims 12 and 13. However, these claims are not properly numbered making them indefinite.

Claim 16 is indefinite because it depends from itself. For the purpose of examination claim 16 will be interpreted as depending from claim 15
Claim 21 recites the limitation "the shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belew (US 2015/0337613).
With respect to claim 13: Belew discloses a method of deploying a shaft into a wellbore, comprising: 
coupling a shaft (23) to a motor shaft (50) such that the motor shaft can rotate the shaft to perform a drilling operation (¶ [0028-30]); 
coupling a protective sleeve (55) to the motor shaft with the protective sleeve covering substantially all the shaft (¶ [0030]; Fig. 8A); running the shaft and protective sleeve into a wellbore (¶ [0028-30]); 
retracting the protective sleeve from the shaft such that the shaft is permitted to flex (¶ [0030]; Figs. 7-8C); 

	With respect to claim 14: Belew further discloses contacting a deflector shoe (24), wherein the deflector shoe is configured to direct the shaft to deviate from an axis of the motor shaft (¶ [0027]; Fig. 7).
	With respect to claim 15: Belew further discloses retracting the protective sleeve from the shaft comprises contacting a deflector shoe and causing an axial force on the protective sleeve to retract the protective sleeve (¶ [0030]; Figs. 8A-C).

Claims 17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savage (US 2013/0062125).
With respect to claim 17: Savage discloses a tool shaft (21), comprising: 
a flex shaft collar (top most 36; Figs. 4B-C) having a torque-transmitting radial surface (¶ [0061-62]); 
a cable (39) coupled to the flex shaft collar (Figs. 4A-C), the cable having a proximal end and a distal end, wherein the proximal end is coupled to the flex shaft collar (Figs. 3-4C); 
a plurality of links (636) nested into one another (Fig. 4C), each link having an interior bore configured to receive the cable (¶ [0062]; Fig. 4A), wherein the cable passes through the interior bore of the links (¶ [0062]; Fig. 4A), and wherein the links have a torque-transmitting radial surface (¶ [0061-62]), and wherein the torque- transmitting radial surface of the flex shaft collar and of the links are operably coupled together such that imparting a torque to the flex shaft collar imparts the torque through the links (¶ [0035-36, 0061-62]; Figs. 4A-C); and 
a bit adapter (22) coupled to the distal end of the cable and configured to abut one of the links such that tension in the cable causes the bit adapter and the flex shaft collar to move toward one another (¶ [0035-36, 0062, 0066]).
With respect to claim 21: Savage further discloses the shaft is a flexible shaft (21, ¶ [0062]).
With respect to claim 22: Savage further discloses a deflector shoe (shoe contains 6) configured to be coupled to the tool shaft, the deflector shoe having an interior passage deviated from axial and configured to direct the tool shaft in a lateral direction (Fig. 3).
With respect to claim 23: Savage further discloses the torque-transmitting surfaces are configured to transmit torque even when the links are deviated from one another (¶ [0035-36, 0062, 0066]; Figs. 4A-C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, B and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Belew alone.
With respect to claim 1: Belew discloses a system for deploying a shaft, comprising: 
a support shaft (50) configured to be operatively coupled to a motor to rotate the support shaft (¶ [0028-30]); 
a motor nose (51) coupled to the support shaft (¶ [0030]; Figs. 8A-C), the motor nose having a first coupling (58) and a second coupling (52), wherein the first coupling is radially inward of the second coupling (Fig. 8B; part of the first coupling is radially inward of the second coupling); 

a protective sleeve (55) coupled to the second coupling on the motor nose (¶ [0030]; Figs. 8A-C), wherein the protective sleeve is rigid and has an interior diameter slightly larger than the outer diameter of the tool shaft (¶ [0030]; Figs. 8A-C), wherein the tool shaft is configured to rest within the protective sleeve such that the protective sleeve prevents the tool shaft from flexing (¶ [0030]; Figs. 8A-C), and wherein the protective sleeve is configured to selectively retract to reveal the tool shaft (¶ [0030]; Figs. 8A-C). Belew does disclose the protective sleeve is configured to selectively retract into the motor nose. Belew instead teaches the opposite where the protective sleeve is configured to selectively retract over the motor nose (¶ [0030]; Figs. 8A-C). It would have been obvious to one having ordinary skill in the art at the time of filing to reverse the configuration of the protective sleeve and motor nose so the protective sleeve is within the motor nose instead of the motor nose being within the protective sleeve, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
With respect to claim 2: Belew further teaches the support shaft defines an axial direction (Figs. 8A-C), and wherein the first coupling is movable relative to the second coupling along the axial direction (¶ [0030]; Figs. 8A-C).
With respect to claim 3: Belew further teaches a drill bit (4) coupled to the tool shaft and being configured to rotate under power of the motor (¶ [0024, 0028]).
With respect to claims 4: Belew further teaches the protective sleeve is coupled to the motor nose (¶ [0030]; Figs. 8A-C; coupled by the pin, 54). Belew does not teach the protective sleeve is threadably coupled to the motor nose. Examiner takes official notice that threaded connections are old and well known in the art. It would be obvious to one having ordinary skill in the art at the time of filing 
With respect to claim 6: Belew further teaches the tool shaft comprises a plurality of universal joints (¶ [0060]; Figs.3- 4).
With respect to claim B: Belew further teaches the tool shaft is flexible (Fig. 7), wherein the protective sleeve prevents the tool shaft from bending and when retracted permits the tool shaft to bend (¶ [0030; Figs. 7-8C).
With respect to claim 7: Belew further teaches a deflector shoe (24) configured to divert the tool shaft away from an axis of the shaft to perform a deviated drilling operation (¶ [0027]; Fig. 7), wherein the deflector shoe is positioned in the well (¶ [0027]; Fig. 7).
With respect to claim 8: Belew further teaches the protective sleeve has friction points configured to contact the deflector shoe to release the protective sleeve to permit the protective sleeve to slide into the motor nose (¶ [0030]; Figs. 8A0-C).

Claims 9-12 and Ba are rejected under 35 U.S.C. 103 as being unpatentable over Belew as applied to claim 1 above, and further in view of Savage and Bodine (US 4,848,486).
With respect to claims 9 and Ba: Belew does not teach the details of the tool shaft. 
Savage teaches a tool shaft (21) comprises: 
a flex shaft collar (top most 36; Figs. 4B-C) having a torque-transmitting radial surface (¶ [0061-62]); 
a cable (39 is a hollow cable/tension hose) coupled to the flex shaft collar (Figs. 4A-C), the cable having a proximal end coupled to the first coupling and a distal end (Figs. 3-4C); 
a plurality of links (36) nested into one another (Fig. 4C), each link having an interior bore configured to receive the cable (¶ [0062]; Fig. 4A), wherein the links have a torque-transmitting radial 
a bit adapter (22) coupled to the distal end of the cable (Fig. 8B) and configured to contact one of the links such that tension in the cable causes the bit adapter and the flex shaft collar to move toward one another (¶ [0035-36, 0062, 0066]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the tool shaft of Savage for that of Belew since doing so would perform the same predictable result allowing a flexible shaft be used to drill a horizontal well. The combination of Belew and Savage does not reach a ball shank. Bodine teaches a ball shank (26) at a distal end (Fig. 1). It would be obvious to one having ordinary skill in the art at the time of filing to combine the ball shank of Bodine with the invention of Belew and Savage since doing so would allow freedom of rotation for the bit.
	With respect to claim 10: Savage from the combination of Belew, Savage and Bodine further teaches when the bit adapter is in a contracted position the links are brought into contact with one another such that the torque-transmitting surfaces are in sufficient contact to transmit torque (¶ [0035-36, 0062, 0065]).
With respect to claim 11: Savage from the combination of Belew, Savage and Bodine further teaches when the bit adapter is in a contracted position the links are brought into contact with one another such that the links prevent the cable from flexing (¶ [0035-36, 0062, 0065]; Fig. 4C; when in compression the male and female components will prevent flexing).
With respect to claim 12: Savage from the combination of Belew, Savage and Bodine further teaches when the bit adapter is in a relaxed position the torque- transmitting surfaces are not in contact and the cable is permitted to flex (¶ [0035-36, 0062, 0065]; Fig. 4C).

Claims 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Belew and Savage.
With respect to claims 17-18: The combination of Belew and Savage teaches all aspects of the claimed invention as discussed in the rejections of claims 1, 9 and B above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Savage as applied to claim 17 above, and further in view of Bodine.
With respect to claim 19: Savage discloses all aspects of the claimed invention except for a ball shank. Bodine teaches a ball shank (26) at a distal end (Fig. 1). It would be obvious to one having ordinary skill in the art at the time of filing to combine the ball shank of Bodine with the invention of Savage since doing so would allow freedom of rotation for the bit. Furthermore, the combination of Savage and Bodine would have the ball shank being larger than the interior bore of at least a distal link such that the ball shank cannot pass through the interior bore, the ball shank being configured to urge the links together when the flex shaft is in tension since Savage teaches the tension as discussed in the rejections of claim 17 above and the ball shank would be larger than the interior bore of a distal link in order to allow the invention to function (i.e. not fall off).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Savage alone.
With respect to claim 20: A different embodiment of Savage further teaches the cable comprises a plurality of universal joints (¶ [0063]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the universal joints of the different embodiment of Savage with the invention of Savage since doing so would aid in transmitting rotary motion about two axes (¶ [0063]).

Allowable Subject Matter

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KRISTYN A HALL/Primary Examiner, Art Unit 3672